Citation Nr: 0412603	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  02-14 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for eczematous dermatitis of the back.  

2.  Entitlement to a disability rating in excess of 10 
percent for residuals and scars and myofascial pain of the 
cervical spine from Ludwig's angina, neck area.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1955 
to September 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  

In October 2002, the veteran withdrew his appeal for service 
connection for an allergic reaction to penicillin and 
aspirin.  See 38 C.F.R. § 20.204 (2003).  


REMAND

The last supplemental statement of the case was issued in 
July 2003.  Since then, the veteran submitted evidence in 
November 2003 and March 2004.  This evidence consists, in 
part, of recent VA clinical records, which have not been 
considered by the RO.  The veteran has not waived RO 
consideration of this evidence, so the case must be returned 
for RO consideration.  38 C.F.R. § 20.1304 (2003).  

The clinical notes reflect examination of the veteran; 
however, the last examination for compensation purposes was 
in October 2001, over 21/2 years ago.  In light of the nature 
of the disabilities at issue, a current examination is 
desirable.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all Veterans Claims 
Assistance Act of 2000 notice obligations 
have been satisfied in accordance with 
recent court decisions, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  

2.  The veteran should be scheduled for 
examination of eczematous dermatitis of 
the back.  The claims folder should be 
made available to the examiner for 
review.  All indicated tests or studies 
should be done.  Color photographs of the 
affected areas should be taken and 
associated with the final report.  The 
examiner should express an opinion:
?	as to the percentage of the entire 
body affected; 
?	as to the percentage of the exposed 
areas affected; 
?	as to any need for constant or near-
constant systemic therapy, such as 
corticosteroids or other immuno-
suppressive drugs required during 
the past 12-month period.  

3.  The veteran should be scheduled for 
examination of his residuals and scars 
and myofascial pain of the cervical spine 
from Ludwig's angina, neck area.  The 
claims folder should be made available to 
the examiner for review.  All indicated 
tests or studies should be done.  Color 
photographs of the affected areas should 
be taken and associated with the final 
report.  The examiner should: 
?	describe all scars as to dimensions, 
texture, color, adhesion, etc.  
?	measure the range of neck motion and 
describe all limiting factors.  

4.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



